DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
3.	Applicant’s election without traverse of claims 1-15 in the reply filed on 06/09/2022 is acknowledged.

EXAMINER’S AMENDMENT
4. 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

5.	Authorization for this examiner’s amendment was given in a telephone interview with Robert C. Frame on July 21, 2022.

Please amend the applicant as follow:
6.	Claims 16-20 have been canceled.

Allowable Subject Matter
7.	Claims 1-15 are allowed.
8.        The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, and 9, prior arts of record (see as listed below) fail to anticipate or render obvious, alone or in combination, the features of a method of maintaining synchronization between a first node and a second node transmitting encrypted packets, comprising: creating, in the first node and the second node, an initial value for a first nonce value used for transmissions from the first node to the second node; updating, at the first node, the first nonce value whenever a packet destined for the second node is successfully transmitted; and updating, at the second node, the first nonce value whenever a packet from the first node is successfully received; wherein the first nonce value is used by the first node to encrypt packets transmitted to the second node and by the second node to decrypt packets received from the first node, alone or in combination, the limitations of claims 1 and 9.

Dependent claims 2-8, and 10-15 are allowable for the same reason as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
9.	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al (US 2021/0050999) teaches determine a first nonce value based on the MAC address of the first device of the MLD. At block 764, the MLD may determine a second nonce value based on the MAC address of the second device of the MLD. In this manner, by setting different MAC addresses for the MLD' s different devices in response to establishing that the MAC addresses of the other MLD are different MAC addresses from one another, the MLD may ensure that the nonce values for the first and second communication links are unique nonce values (Paragraph [0184]).
Wifvesson et al (US 2008/0095361) teaches a first nonce value; sending the first nonce value to a second electronic processing device; selecting, by the second electronic processing device, a second nonce value; computing, by the second electronic processing device, a value of a cryptographic hash function of the first nonce value and an identifier of the first electronic processing device (Paragraphs [0008-0009]).
Esbensen et al (US 10/833,885) teaches the modifying an existing multicast group by adding new destination nodes to that group. This is an efficient way to create multicast groups, as it increases the number of nodes acting simultaneously, which improves the user experience significantly. Furthermore, this system and method also minimizes the number of messages that are required to synchronize the nodes to the new multicast group (Col. 2, lines 1-8).

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is (571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL T VU/Primary Examiner, Art Unit 2641